Citation Nr: 1509514	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for chronic anemia with pale skin.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to September 1977, from September 1982 to August 1989, and from September 1989 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appeal was certified to the Board by the Seattle, Washington RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran has submitted evidence to the RO indicating that he has a terminal illness. Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A hearing was scheduled before the Board in October 2014.  Prior to the hearing, the Veteran indicated that he was unable to attend and requested that the hearing be rescheduled to a date in the spring of 2015.  A February 2015 Report of General Information indicates that the Veteran has requested that the hearing be rescheduled for a date in April 2015.  



Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




